Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Davis et al (US 2013/0267291 A1) generally discloses a casino tournament system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
displaying an equity display object and a wagering unit display object in the user interface of the display of each participant, wherein the equity display object apprises each participant of a current equity of the participant, and wherein the wagering unit display object apprises each participant of a current wagering balance of the participant; updating, on the user interface of the display for a participant, the equity display object and the wagering unit display object based on an updated game state; receiving, from one or more participants, a settlement request and withdrawing the participant from the tournament based on the settlement request; and receiving, from one or more participants, a cash out limit value whereby an equity of a given participant is determined after each game and if the equity of the given participant reaches the cash out limit, removing the given participant from the tournament and providing the given participant removed from the tournament the equity of the given participant, wherein the heads up game is poker and wherein participants are re-paired after each hand  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve Rowland whose telephone number is (469) 295-9129.  The examiner can normally be reached on Monday through Thursday, alternate Fridays, 8:30 am to 6:00 pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715